ICJ_032_PassageIndianTerritory_PRT_IND_1959-01-17_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF JANUARY 17th, 1959

1959

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU
DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 17 JANVIER 1959
This Order should be cited as follows:

“Case concerning Right of Passage over Indian Territory,
Order of January 17th, 1959: I.C.J. Reports 1959, p. 3.”

La présente ordonnance doit étre citée comme suit:

« Affaire du droit de passage sur territoire indien,
Ordonnance du 17 janvier 1959: C. I. J. Recueil 1959, p. 3. »

 

Sales number 9 0 3
N° de vente:

 
OD

COUR INTERNATIONALE DE JUSTICE

ANNEE 1959

17 janvier 1959

AFFAIRE DU
DROIT DE PASSAGE

SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l'article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

vu l'ordonnance du 6 novembre 1958 par laquelle le délai fixé
pour le dépôt de la duplique du Gouvernement de l'Inde a été
reporté au 26 janvier 1959;

Considérant que, par lettre du 13 janvier 1950, l’agent du Gou-
vernement de l'Inde a demandé la prorogation au 5 février 1959
du délai pour le dépôt de la duplique;

Considérant que, par lettre du 16 janvier 1959, l’agent du Gou-
vernement du Portugal a fait savoir que son Gouvernement n'avait
pas d’objection à formuler à cette prorogation ;

Décide de reporter au 5 février 1959 la date d’expiration du délai
fixé pour le dépôt de la duplique du Gouvernement de l'Inde.

4

1959
Le 17 janvier
Rôle général
n° 32
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ORD. DU I7I 59) 4

Fait en anglais et en francais, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le dix-sept janvier mil neuf cent cinquante-
neuf, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République du Portugal et au Gouvernement
de la République de l’Inde

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
